                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA
                               Norfolk Division


SEA KING CORPORATION, and
HOP RING HONG,


                 Plaintiffs,

V.

                                                         Civil No. 2:17cv528
EINSKIP LOGISTICS, INC.,
CNA CCaa (AMERICA), LLC, and
CNA CGM, S.A.,


                 Defendants and Third-
                 Party Plaintiffs,
V.



M2^INE REPAIR SERVICES OF VIRGINIA, INC.,
LEIGHTON TRUCKING, LLC, and
VIRGINIA INTERNAITONAL TERMINALS, LLC,


                 Third-Party Defendants.




                            OPINION and ORDER


     This maritime matter is before the Court following a bench

trial,   and   involves    a     contract    dispute     between       third-party

plaintiff CMA CGM, S.A. ('^CMA") and third-party defendant Marine

Repair   Services   of    Virginia      {''MRS").   Although       a    trial   was

necessary in this case, the majority of the facts are not in

dispute, and the primary legal issue is whether CMA is entitled to

complete   indemnity      from    MRS    pursuant   to    the   "warranty       of

workmanlike performance" that has been recognized in this Circuit
